THOMPSON (IRA F.), J.
This is an appeal from an order denying plaintiff’s motion to tax costs and with two minor exceptions the facts appearing from the transcript are the same as those in City of Los Angeles, Plaintiff, v. Sadie D. Griffith Abbott, Julia Fanta, etc., et al., Respondents (No. 7369), ante, p. 180 [299 Pac. 807], this day decided. The two exceptions are: (1) The motion to tax costs was based upon three grounds only, the fourth ground, that of attorneys’ fees being excessive, being omitted in the instant cause, and (2) the motion was not supported by an affidavit such as is found in the Fanta case, supra. The points of *757law urged by the appellant, however, are identical and this appeal is determined by the opinion therein.
Order affirmed.
Works, P. J., and Craig, J., concurred.